FILE COPY




                               a-fo-Q0C04-(W
                           IN THE SUPREME COURT OF TEXAS
                                                                     RLED IN CO-wtT ? ,\a-=ALS
                                                                      12tti Cart o* Aapoas DtstrisA



NO. 15-0675


 RON SEALE, INDIVIDUALLY AND
 AS THE REPRESENTATIVE OF
 THE ESTATE OF CLARA LAVINIA                                                Van Zandt County,
 SEALE                                           §
 v.
                                                 §                                     12th District.
 HORACE TRUETT SEALE AND                         §
WIFE, NAN SEALE                                  §




                                                                                  October 16, 2015


         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     •*••••••••



         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, RON SEALE, INDIVIDUALLY AND AS THE
 REPRESENTATIVE OF THE ESTATE OF CLARA LAVINIA SEALE, pay all costs incurred
 on this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 30th day of November, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk